UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 1, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 876-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit such files) x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).oYesxNo 155,049,198 shares of Common Stock, $1.00 par value, were outstanding on July 29, 2011. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income for the Quarters Ended July 1, 2011, and July 2, 2010 1 Consolidated Condensed Balance Sheets as of July 1, 2011, and April 1, 2011 2 Consolidated Condensed Statements of Cash Flows for the Quarters Ended July 1, 2011, and July 2, 2010 3 Consolidated Condensed Statements of Changes to Equity for the Quarters Ended July 1, 2011, and July 2, 2010 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 4. Removed and Reserved 43 Item 5. Other Events 44 Item 6. Exhibits 45 - i - PART I, ITEM 1. FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Quarter Ended (Amounts in millions, except per-share amounts) July 1, 2011 July 2, 2010 Revenues $ $ Costs of services (excludes depreciation and amortization) Selling, general and administrative Depreciation and amortization Interest expense 42 41 Interest income ) (8 ) Other (income) expense, net (5
